                    IN THE UNITED STATES DISTRICT COURT

                    FOR THE NORTHERN DISTRICT OF OHIO

                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                 ) CASE NO. 1:19-CV-959
                                          )
                         Plaintiff,       )
                                          ) JUDGE SOLOMON OLIVER, JR.
            v.                            )
                                          )
$50,133.13 SEIZED ON NOVEMBER 15,         )
2018, FROM HUNTINGTON NATIONAL            )
BANK ACCOUNT NO. *******3851              ) ORDER OF FORFEITURE
(Asset ID No. 19-USP-000585),             )
                                          )
$154,789.00 U.S. CURRENCY SEIZED          )
ON NOVEMBER 13, 2018, FROM THE            )
RESIDENCE OF RONALD ROGINSKY              )
(Asset ID No. 19-USP-000482),             )
                                          )
1.60005061 BITCOIN SEIZED FROM AN         )
ELECTRUM WALLET ON NOVEMBER               )
13, 2018,                                 )
                                          )
0.34017587 BITCOIN SEIZED FROM A          )
LOCALBITCOINS WALLET ON NOV.              )
13, 2018, 1                               )
                                          )
2018 CHEVROLET SILVERADO 1500,            )
VIN: 3GCUKRECOJG484753, SEIZED            )
ON NOVEMBER 13, 2018 (Asset ID No.        )
19-USP-001415),                           )
                                          )
2016 CHEVROLET TAHOE, VEHICLE ID          )
NO.: 1GNSKCKC6GR314860, SEIZED            )
ON NOVEMBER 13, 2018 (Asset ID No.        )
19-USP-001416),                           )


      1
           The 1.60005061 bitcoin and 0.34017587 bitcoin share Asset ID No. 19-USP-
001259.
1985 BUICK REGAL, VEHICLE ID NO.:                 )
1G4GK4796FP416067, SEIZED ON NOV.                 )
13, 2018 (Asset ID No. 19-USP-001429),            )
                                                  )
(4) VISA ONEVANILLA PREPAID GIFT                  )
CARDS – TOTAL VALUE: $2,000.00                    )
(Asset ID No. 19-USP-000854),                     )
                                                  )
and                                               )
                                                  )
A TOTAL OF $8,100.00 U.S. CURRENCY                )
SEIZED FROM POST OFFICE BOXES                     )
CONTROLLED BY R. ROGINSKY, 2                      )
                                                  )
                               Defendants.        )

                                   ORDER OF FORFEITURE

       Pursuant to 21 U.S.C. § 881(a)(6), this is an action for the civil forfeiture of the defendant

properties. It appears to the Court that proper proceedings for the issuance of this Order of

Forfeiture have been had in this case as follows:

       1.      An investigation by the United States Postal Inspection Service (USPIS)

developed evidence that from a time in 2015 through November 13, 2018, Ronald Roginsky

manufactured anabolic steroids and trafficked anabolic steroids through the mail across the

United States. (R. 1: Complaint in Forfeiture, at p. 6, ¶ 7.)




       2
               The Asset ID Numbers for this total of $8,100.00 are as follows:

$220.00 U.S. Currency - 19-USP-000491             $670.00 U.S. Currency - 19-USP-000531
$140.00 U.S. Currency - 19-USP-000492             $220.00 U.S. Currency - 19-USP-000532
$230.00 U.S. Currency - 19-USP-000493             $200.00 U.S. Currency - 19-USP-000535
$300.00 U.S. Currency - 19-USP-000494             $765.00 U.S. Currency - 19-USP-000588
$600.00 U.S. Currency - 19-USP-000521             $120.00 U.S. Currency - 19-USP-000586
$275.00 U.S. Currency - 19-USP-000523             $580.00 U.S. Currency - 19-USP-000587
$170.00 U.S. Currency - 19-USP-000524             $460.00 U.S. Currency - 19-USP-001387
$915.00 U.S. Currency - 19-USP-000526             $140.00 U.S. Currency - 19-USP-001388
$1,110.00 U.S. Currency - 19-USP-000527           $220.00 U.S. Currency - 19-USP-000584
$220.00 U.S. Currency - 19-USP-000530             $545.00 U.S. Currency - 19-USP-000852
                                                  2
         2.    On November 13, 2018, U.S. Postal Inspectors and Special Agents from the FBI,

IRS, and Medina County Drug Task Force executed a federal search warrant at the Brunswick,

Ohio residence of Ronald Roginsky. Investigators identified/recovered in Roginsky’s residence

equipment and other materials for the manufacture, sale, and distribution of steroids. (Id., at p. 8,

¶ 16.)

         3.    On April 30, 2019, the Complaint in Forfeiture (R. 1) was filed in this case

against the defendant properties. Under 21 U.S.C. § 881(a)(6), the United States alleged that the

defendant properties are subject to forfeiture to the United States in that they constitute proceeds

from illegal drug trafficking activities, and/or are traceable to such property. (Id. at p. 3, ¶ 5 and

p. 9, ¶ 21.)

         4.    Ronald Roginsky and Rebecca Roginsky, husband and wife, are the only known

potential claimants to the defendant properties.

         5.    Ronald Roginsky has entered into an Agreement – filed with the Court on May 2,

2019 - concerning the defendant properties. Therein, Ronald Roginsky consented to the

forfeiture of the defendant properties, and agreed that he will not contest the forfeiture action

instituted by the United States against them. (R. 4: Agreement – Re: Forfeiture.)

         6.    Rebecca Roginsky has entered into an Agreement – also filed with the Court on

May 2, 2019 – concerning the defendant properties. Therein, Rebecca Roginsky consented to

the forfeiture of the defendant properties, and agreed that she will not contest the forfeiture

action instituted by the United States against them. (R. 3: Agreement – Re: Forfeiture.)

         7.    As required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions (the “Supplemental Rules”), the United States

posted notice of the Complaint in Forfeiture on an official government internet site for at least 30



                                                   3
consecutive days, beginning on May 3, 2019 and ending on June 1, 2019. No third party claims

to the defendant properties were made as a result of the internet notification. (Docket Report).

        8.      The Clerk of this Court issued a Warrant of Arrest in Rem (R. 5), which was

served on the defendant properties by the United States Marshals Service on June 13, 2019.

        9.      Based upon the foregoing, this Order of Forfeiture is entered as follows:

        IT IS ORDERED, ADJUDGED, AND DECREED:

        10.     The following defendant property is finally forfeited to the United States under 21

U.S.C. § 881(a)(6), and – subject to the lien interest of AmeriCredit Financial Services, Inc. - no

right, title, or interest shall exist in any other party:

        •       2018 Chevrolet Silverado 1500, VIN: 3GCUKRECOJG484753, seized on
                November 13, 2018, at Roginsky’s Brunswick, Ohio, residence. The vehicle was
                purchased on September 25, 2018, for $45,665.45 and is titled to Ronald D.
                Roginsky.

        11.     The United States shall seize and take control of the vehicle, and shall dispose of

it in accordance with law. Particularly, the disposal of the vehicle shall include satisfaction of
                                                            3
the lien interest of AmeriCredit Financial Services, Inc.

        12.     The following defendant properties are finally forfeited to the United States under

21 U.S.C. § 881(a)(6), and no right, title, or interest shall exist in any other party:

        •       $50,133.13 seized pursuant to the execution of a federal seizure warrant on
                November 15, 2018. The seizure of the defendant $50,133.13 was made from
                Huntington National Bank Account Number *******3851, in the name of Ronald
                Roginsky.

        •       $154,789.00 U.S. Currency seized pursuant to the execution of a federal search
                warrant on November 13, 2018. The seizure of the defendant currency was made
                at the Brunswick, Ohio, residence of Ronald Roginsky.



        3
               As of May 12, 2019, the loan balance on the vehicle was $9,581.57 with interest
accruing at the rate of $1.72 per day.

                                                     4
       •      1.60005061 bitcoin (held in an Electrum bitcoin wallet) seized on November 13,
              2018, at Roginsky’s Brunswick, Ohio, residence.

       •      0.34017587 bitcoin (held in a LocalBitcoins wallet) seized on November 13,
              2018, at Roginsky’s Brunswick, Ohio, residence.

       •      2016 Chevrolet Tahoe, VIN: 1GNSKCKC6GR314860, seized on November 13,
              2018, at Roginsky’s Brunswick, Ohio, residence. The vehicle was purchased on
              September 4, 2016, for $71,500.00 and is titled to Ronald D. Roginsky.

       •      1985 Buick Regal, VIN: 1G4GK4796FP416067, seized on November 13, 2018, at
              Roginsky’s Brunswick, Ohio, residence. The vehicle was purchased on January
              23, 2018, for $20,000.00 and is titled to Ronald Roginsky.

       •      (4) Visa OneVanilla prepaid gift cards – total value: $2,000.00 - seized pursuant
              to the execution of a federal search warrant on November 13, 2018. The seizure
              of the gift cards was made at Roginsky’s Brunswick, Ohio, residence.

       •      A total of $8,100.00 U.S. Currency seized from post office boxes controlled by
              Ronald Roginsky.

       13.    The United States shall seize and take control of these properties, and shall

dispose of them in accordance with law.

                        12th day of July, 2019.
       SO ORDERED this _____




                                                     /s/ Solomon Oliver, Jr.
                                                    ____________________________________
                                                    Solomon Oliver, Jr.
                                                    United States District Judge, N.D. Ohio




                                                5
